                                           Case 5:19-cv-04700-LHK Document 89 Filed 02/11/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT
                                   9
                                                                       NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                                SAN JOSE DIVISION
                                  11

                                  12     ANDREA M WILLIAMS, et al.,                               Case No. 19-CV-04700-LHK
Northern District of California
 United States District Court




                                  13                     Plaintiffs,                              ORDER DENYING PLAINTIFFS’ EX
                                                                                                  PARTE REQUEST FOR EXTENSION
                                  14              v.                                              OF TIME AND MOTION TO FILE
                                                                                                  DOCUMENT UNDER SEAL
                                  15     APPLE, INC.,
                                                                                                  Dkt. Nos. 86, 87
                                  16                     Defendant.

                                  17

                                  18           On February 8, 2021, Plaintiffs filed an emergency ex parte request for extension of time
                                  19   to file their class certification reply, ECF No. 86 (“ex parte request”), and an accompanying
                                  20   administrative motion to file a document under seal, ECF No. 87. Plaintiffs argue that because an
                                  21   exhibit to Defendant’s class certification opposition bears the wrong Bates number, Defendant
                                  22   should have to file a corrected opposition, and Plaintiffs should have a week to file their reply to
                                  23   that corrected opposition. ECF No. 86 at 1, 4. February 12, 2021 is the current deadline for
                                  24   Plaintiffs’ reply in support of class certification.
                                  25           On February 10, 2021, Defendant filed an opposition to Plaintiffs’ ex parte request. ECF
                                  26   No. 88. Defendant makes two arguments. First, Defendant argues that Plaintiffs are not prejudiced
                                  27
                                                                                              1
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER DENYING PLAINTIFFS’ EX PARTE REQUEST FOR EXTENSION OF TIME AND MOTION TO FILE
                                       DOCUMENT UNDER SEAL
                                           Case 5:19-cv-04700-LHK Document 89 Filed 02/11/21 Page 2 of 2




                                   1   by the one erroneous Bates number. Specifically, Defendant avers that on February 8, 2021—less

                                   2   than three hours after Plaintiffs notified Defendant of the erroneous Bates number—Defendant

                                   3   provided Plaintiffs with the exhibit’s correct Bates number. Pomeroy Decl. ¶ 3, ECF No. 88-1.

                                   4   Defendant further avers that on the morning of February 9, 2021, Defendant confirmed to

                                   5   Plaintiffs that no other documents cited in Defendant’s class certification opposition had erroneous

                                   6   Bates numbers. Id. ¶ 5.

                                   7           Second, Defendant argues that Plaintiffs have violated Civil Local Rule 7-10 by failing to

                                   8   cite authority that authorizes an ex parte filing here. ECF No. 88 at 2–3. As Defendant correctly

                                   9   notes, this Court has denied ex parte motions in other cases on the same ground. See Garrison v.

                                  10   Oracle Corp., 159 F. Supp. 3d 1044, 1061 (N.D. Cal. 2016) (striking ex parte motion because it

                                  11   “does not cite to any authority permitting the filing of an ex parte motion”); Bertuccio v. San

                                  12   Benito Cty, No. 13-CV-01339–LHK, 2013 WL 2147421, at *3 (N.D Cal. May 15, 2013) (“None
Northern District of California
 United States District Court




                                  13   of Plaintiffs’ motions identified any authorization for her ex parte communications. This alone

                                  14   would justify denial . . . .”).

                                  15           The Court agrees with Defendant that Plaintiffs’ ex parte request fails to show prejudice

                                  16   and violates Civil Local Rule 7-10. Accordingly, the Court DENIES Plaintiffs’ ex parte request,

                                  17   ECF No. 86, and DENIES AS MOOT Plaintiffs’ accompanying administrative motion to file a

                                  18   document under seal, ECF No. 87.

                                  19   IT IS SO ORDERED.

                                  20

                                  21   Dated: February 11, 2021

                                  22                                                    ______________________________________
                                                                                        LUCY H. KOH
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27
                                                                                         2
                                  28   Case No. 19-CV-04700-LHK
                                       ORDER DENYING PLAINTIFFS’ EX PARTE REQUEST FOR EXTENSION OF TIME AND MOTION TO FILE
                                       DOCUMENT UNDER SEAL
